In this case the action was ejectment, the declaration being in conventional form. The plea was the general issue, "not guilty." The verdict was in favor of the plaintiffs.
Plaintiffs claimed as heirs at law of Isaac N. Wiggins. The defendant claimed under an alleged warranty deed from said Wiggins. After the defendant had introduced his deed and closed his case the plaintiffs in rebuttal put on evidence to show that the deed was intended between the parties as a mortgage and was given to secure certain moneys. It is contended by the plaintiffs in error that parol testimony could not be given in a law action for the purpose of showing that a deed absolute on its face was in fact a mortgage. This contention is not tenable in this jurisdiction because this Court has repeatedly held otherwise. See Baer vs. General Motors Acceptance Corporation,101 Fla. 913, 132 So. 817, and cases there cited; also Carey Co. vs. Hyer, 91 Fla. 322, 107 So. 684.
It appears to me that there was sufficient legal evidence to support the verdict. The record contains a great deal of evidence offered by the defendant as a witness in his own behalf in which he testified concerning the details of agreements and conversations between himself and the deceased Wiggins, which should have been excluded, and there is other evidence that may have been properly excluded, but I am unable to find that substantial justice has not been done and as most of the illegally received evidence was in favor of the defendant, *Page 845 
who is plaintiff in error here, there appears to be no ground for reversal. The judgment should be affirmed.
ELLIS, J., concurs.